Citation Nr: 0518175	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  03-00 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and son




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.  He died May [redacted], 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Muskogee, Okalahoma, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to service 
connection for the cause of the veteran's death.  The 
appellant and her son, testified before the undersigned, at a 
videoconference hearing in May 2003.  A copy of the 
transcript of that hearing is of record and associated with 
the claims file.  

In November 2003, the Board remanded the instant claim for 
further development.  

This case is ready for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed and received.  

2.  The veteran's death certificate lists the immediate cause 
of death as a neck injury.  

3.  At the time of the veteran's death, service connection 
was in effect for chronic lumbosacral strain with 
neurological symptoms and degenerative changes, rated as 
60 percent disabling.  

4.  A neck injury was not shown to have been present in 
service or found to be otherwise related to service.  

5.  The greater weight of the evidence is against the 
conclusion the veteran's only service-connected disability 
caused or contributed to his death.  


CONCLUSION OF LAW

A service connected disability did not cause or contribute 
substantially or materially to cause the veteran's death, nor 
may his death be presumed to have been related to service.  
38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.312 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

With respect to VA's duty to notify, the rating decision on 
appeal, together with the statement of the case, and 
supplemental statement of the case, adequately informed the 
appellant of the types of evidence needed to substantiate her 
claim for service connection for the veteran's cause of 
death.  Furthermore, the RO sent the appellant  letters in 
November 2001, April 2004, and in September 2004, which asked 
her to submit certain information, and again informed her of 
the elements needed to substantiate a death benefits claim.  
In accordance with the requirements of the VCAA, the letter 
informed the appellant what evidence and information VA would 
be obtaining.  The letters explained that VA would make 
reasonable efforts to help her get evidence such as medical 
records, but that she was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  In this way, she was essentially advised to submit 
all pertinent evidence in her possession.  Therefore, the 
Board finds that the Department's duty to notify has been 
fully satisfied. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims discussed the 
statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of her claim.  Although full content complying notice may not 
have been provided here prior to February 2002, that was 
subsequently accomplished together with appropriate due 
process.  Accordingly, to proceed to a decision on the merits 
would not be prejudicial to the appellant.   

With respect to VA's duty to assist the claimant, the RO has 
obtained or attempted to obtain all evidence identified by 
the appellant.  She has not identified any additional 
evidence pertinent to her claim not already of record, and 
there are no known additional records to obtain.  There is 
nothing further that can be done in this respect.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The issue here 
concerns the facts surrounding an un-witnessed tractor 
accident, about which a physician would have no particular 
expertise.  Therefore, an opinion was not requested in 
connection with this claim.  However, the appellant asked a 
private physician to review the veteran's VA records and 
render an opinion in the case.  

The Board finds that VA has satisfied its duties to inform 
and assist the appellant.  


II.  Service Connection for the Cause of Death 

In order to prevail on the issue of entitlement to service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred or aggravated by service 
caused or contributed substantially or materially to cause 
the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  
The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  Contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131; 
38 C.F.R. § 3.303(a).  

The veteran's death certificate reflects he died in May 2001, 
at age 78.  The immediate cause of death was neck injury.  
The manner of death was characterized as an "accident" that 
occurred from "tractor turnover."  During his lifetime, the 
veteran was service-connected for chronic lumbosacral strain 
with neurological symptoms and degenerative changes, rated as 
60 percent disabling.  

The appellant claims that the veteran's death was due to his 
service-connected lumbosacral strain with neurological 
symptoms.  She believes that the veteran's lumbosacral strain 
flared up, his lower extremities gave way and this in some 
way resulted in him being thrown from a tractor into a ditch 
where he suffered a neck injury, was paralyzed s a result of 
cervical fracture, and subsequently died.    

After a thorough review of the record, including the 
veteran's terminal hospital records, VA treatment record, 
videoconference hearing testimony of the appellant and her 
son, and a medical opinion of a private physician, the 
greater weight of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death.  

The veteran's terminal hospital records indicated that as a 
result of the accident, the veteran sustained a mandibular 
fracture, spinous fracture of the cervical spine, and 
quadriplegia.  While hospitalized, neurosurgery recommended 
no operative intervention for his cervical spine injury as 
they felt his overall prognosis was very poor.  His main 
problem during hospitalization became recurrent pneumonias 
and respiratory failure, making it difficult to wean him from 
the ventilator.  On May [redacted], 2001, the veteran became apneic 
after several minutes of periodic breathing and gasps and 
later became unresponsive, and had no heart tones.  He 
expired that morning.  

In December 2001, the appellant sought a medical opinion from 
M.H. Ingram, MD as to the cause of the veteran's death.  Dr. 
Ingram was provided the veteran's medical records from the 
VA, and provided the appellant's and her son's details of the 
tractor accident as best as they could piece them together.  
The appellant indicated to Dr. Ingram that on previous 
occasions, the veteran's back would give way and he was 
unable to use his lower extremities for some time and he 
would have no control or strength in them.  The veteran's son 
gave his belief that the veteran was hit by a low hanging 
limb in the face and upper chest, thereafter losing control 
of the tractor, going into a ditch, throwing the veteran some 
eight feet in front of the tractor.  A neighbor girl passing 
by saw the tractor stalled and still running and when she 
went to investigate, found the veteran head down in the 
ditch, bleeding from the mouth, and having difficulty 
breathing.  He told her he could not move or feel anything 
below his chin.  Dr. Ingram indicated that there were no 
witnesses to this accident, and therefore, speculation "sits 
in."  His medical opinion was that there was a strong 
probability that an experienced tractor driver such as the 
veteran could have gotten the tractor under control had he 
had full use of his lower extremities.  It was Dr. Ingram's 
belief from the history of sudden loss of use of the 
veteran's lower extremities could explain the most likely 
cause of the tractor accident and the veteran's subsequent 
death.  

The appellant and her son testified at a videoconference 
hearing in May 2003.  It was related by the appellant that at 
the time of the tractor accident, the veteran was able to 
walk approximately one block before his legs would bother him 
and that he did a little more walking the day of the accident 
than he should have.  The veteran's son indicated that the 
veteran had a lot of trouble with his back between visits to 
the VA hospital but that he wasn't much for going to the 
doctor.  The appellant testified that the veteran was found 
by a young neighbor who did not witness the accident but 
found the veteran in the ditch.  

For completeness, it must be observed there are no findings, 
treatment, or diagnosis of any neck disability during service 
or for many years thereafter, and thus, service connection 
for a neck disability on a direct basis such as this is not 
warranted.  

The veteran was service-connected for lumbosacral strain with 
neurological deficits, which was not mentioned in the 
veteran's terminal hospital records or on the death 
certificate as implicated in his death.  Although it is the 
appellant's opinion that the veteran lost use of his lower 
extremities as a result of his low back disability and this 
was implicated in his accident, none of this can be gleaned 
from the documentary evidence of the record.  Even the 
medical opinion sought on her behalf by Dr. Ingram 
acknowledges the speculative nature of any conclusion as to 
the facts surrounding the veteran's injury.  What is known is 
that a neighbor girl found the veteran, he was not 
unconscious and he told her that he had no feeling from below 
his chin.  When taken to the hospital, he was also noted to 
not have lost consciousness and no record contains any 
notation implicating the veteran's service connected 
disability as a basis for his injury.  Since the veteran gave 
no cause for his fall and there is no verified account, it 
would be pure speculation to determine that his lumbosacral 
strain could account for his tractor injury.  Therefore, 
since the veteran did not have a neck injury directly related 
to service, the greater weight of the evidence is against the 
conclusion that a service connected disability caused or 
contributed substantially or materially to cause the 
veteran's death.  Accordingly, service connection for the 
cause of the veteran's death is not established and the 
appeal is denied.  







ORDER

Service connection for the cause of the veteran's death is 
denied.  


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


